Exhibit 10.48

 

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAW OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. THIS WARRANT AND SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THIS WARRANT.

 

CLEAN HARBORS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

No. W-   June 30, 2004

Warrant to Purchase Shares of Common Stock

 

CLEAN HARBORS, INC., a Massachusetts corporation (the “Company”), for value
received, hereby certifies that Cerberus CH LLC or its registered assigns (the
“Holder”), is entitled to purchase from the Company shares of duly authorized,
validly issued, fully paid and nonassessable shares of Common Stock, par value
$.01 per share, of the Company (the “Common Stock”), at a purchase price equal
to the Purchase Price (this “Warrant”), at any time or from time to time but
prior to 5:00 P.M., New York City time, on September 10, 2009 (the “Expiration
Date”), all subject to the terms, conditions and adjustments set forth below in
this Warrant; provided, that the purchase price per share of Common Stock
hereunder shall not in any event be less than the par value of the Common Stock.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned such terms in the Redemption Agreement.

 

This Warrant is one of the “Warrants” issued under the Redemption Agreement (as
defined herein). This Warrant, together with the other warrants issued under the
Redemption Agreement are referred to herein collectively as the “Warrants”.

 

1. DEFINITIONS. As used herein, unless the context otherwise requires, the
following terms shall have the meanings indicated:

 

“Additional Shares of Common Stock” shall mean all shares (including treasury
shares) of Common Stock issued or sold (or, pursuant to Section 3.3 or 3.4,
deemed to be issued) by the Company after the date hereof, whether or not
subsequently reacquired or retired by the Company, other than

 

(a) shares issued upon the exercise of the Warrants,

 



--------------------------------------------------------------------------------

(b) such number of additional shares as may become issuable upon the exercise of
the Warrants by reason of adjustments required pursuant to the anti-dilution
provisions applicable to the Warrants as in effect on the date hereof,

 

(c) (i) shares (not to exceed 3,539,450 shares as constituted on the date
hereof) of Common Stock or options exercisable therefor, issued or to be issued
under any employee stock option or purchase plan or plans, or pursuant to
compensatory or incentive agreements, for officers, employees or consultants of
the Company or any of its Subsidiaries, in each case adopted or assumed after
such date by the Company’s Board of Directors; provided in each case that the
exercise or purchase price for any such share shall not be less than the Current
Market Price of the Common Stock on the date of the grant (or, in the case of
shares issued under the Company’s employee stock purchase plan, at such other
price as is then permitted for broadly-based employee stock purchase plans under
Section 423 of the Internal Revenue Code of 1986, as amended), and (ii) such
additional number of shares as may become issuable pursuant to the terms of any
such plans by reason of adjustments required pursuant to antidilution provisions
applicable to such securities in order to reflect any subdivision or combination
of Common Stock, by reclassification or otherwise, or any dividend on Common
Stock payable in Common Stock.

 

“Business Day” shall mean any day other than a Saturday or a Sunday or any day
on which national banks are authorized or required by law to close. Any
reference to “days” (unless Business Days are specified) shall mean calendar
days.

 

“Commission” shall mean the Securities and Exchange Commission or any successor
agency having jurisdiction to enforce the Securities Act.

 

“Common Stock” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any stock into which such Common Stock shall have
been changed or any stock resulting from any reclassification of such Common
Stock, and all other stock of any class or classes (however designated) of the
Company the holders of which have the right, without limitation as to amount,
either to all or to a share of the balance of current dividends and liquidating
dividends after the payment of dividends and distributions on any shares
entitled to preference.

 

“Company” shall have the meaning assigned to it in the introduction to this
Warrant, such term to include any corporation or other entity which shall
succeed to or assume the obligations of the Company hereunder in compliance with
Section 4.

 

“Convertible Securities” shall mean any evidences of indebtedness, shares of
stock (other than Common Stock) or other securities directly or indirectly
convertible into or exchangeable for Additional Shares of Common Stock.

 

“Current Market Price” shall mean, on any date specified herein, the Market
Price on such date in the case of calculation made under clause (c)(i) of the
definition of Additional Shares of Common Stock and the average of the daily
Market Prices during the 10 consecutive trading days before such date for all
other calculations, except that, if on any such date the shares of Common Stock
are not listed or admitted for trading on any national securities exchange or

 

2



--------------------------------------------------------------------------------

quoted in the over-the-counter market, the Current Market Price shall be the
Market Price on such date.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations thereunder, or any successor
statute.

 

“Expiration Date” shall have the meaning assigned to it in the introduction to
this Warrant.

 

“Fair Value” shall mean, on any date specified herein (i) in the case of cash,
the dollar amount thereof, (ii) in the case of a security, the Current Market
Price, and (iii) in all other cases, the fair value thereof (as of a date which
is within 20 days of the date as of which the determination is to be made) as
determined mutually by the Company’s Board of Directors and the holders of a
majority of the Warrant Shares then issuable upon exercise of all Warrants then
outstanding.

 

“Holder” shall have the meaning assigned to it in the introduction to this
Warrant.

 

“Initial Holder” shall mean Cerberus CH LLC.

 

“Market Price” shall mean, on any date specified herein, the amount per share of
the Common Stock, equal to (i) the last reported sale price of such Common
Stock, regular way, on such date or, in case no such sale takes place on such
date, the average of the closing bid and asked prices thereof regular way on
such date, in either case as officially reported on the principal national
securities exchange on which such Common Stock is then listed or admitted for
trading, (ii) if such Common Stock is not then listed or admitted for trading on
any national securities exchange but is designated as a national market system
security by the NASD, the last reported trading price of the Common Stock on
such date, (iii) if there shall have been no trading on such date or if the
Common Stock is not so designated, the average of the closing bid and asked
prices of the Common Stock on such date as shown by the NASD automated quotation
system, or (iv) if such Common Stock is not then listed or admitted for trading
on any national exchange or quoted in the over-the-counter market, the fair
value thereof (as of a date which is within 20 days of the date as of which the
determination is to be made) as determined mutually by the Company’s Board of
Directors and the holders of a majority of the Warrant Shares then issuable upon
exercise of all Warrants then outstanding.

 

“NASD” shall mean the National Association of Securities Dealers, Inc.

 

“Options” shall mean any rights, options or warrants to subscribe for, purchase
or otherwise acquire either Additional Shares of Common Stock or Convertible
Securities.

 

“Other Securities” shall mean any stock (other than Common Stock) and other
securities of the Company or any other Person (corporate or otherwise) which the
holders of the Warrants at any time shall be entitled to receive, or shall have
received, upon the exercise of the Warrants, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

3



--------------------------------------------------------------------------------

“Person” shall mean any individual, firm, partnership, corporation, trust, joint
venture, association, joint stock company, limited liability company,
unincorporated organization or any other entity or organization, including a
government or agency or political subdivision thereof, and shall include any
successor (by merger or otherwise) of such entity.

 

“Purchase Price” shall mean initially $8.00 per share, subject to adjustment and
readjustment from time to time as provided in Section 3, and, as so adjusted or
readjusted, shall remain in effect until a further adjustment or readjustment
thereof is required by Section 3.

 

“Redemption Agreement” shall mean that certain Preferred Stock Redemption
Agreement, dated as of June 30, 2004, among the Company, the Initial Holder and
the other initial holders of Warrants.

 

“Registration Rights Agreement” shall mean the Investors Rights Agreement, dated
as of the date hereof between the Company, the Initial Holder and the other
parties thereto.

 

“Restricted Securities” shall mean (i) any Warrants bearing the applicable
legend set forth in Section 10.1, (ii) any shares of Common Stock (or Other
Securities) issued or issuable upon the exercise of Warrants which are (or, upon
issuance, will be) evidenced by a certificate or certificates bearing the
applicable legend set forth in such Section, and (iii) any shares of Common
Stock (or Other Securities) issued subsequent to the exercise of any of the
Warrants as a dividend or other distribution with respect to, or resulting from
a subdivision of the outstanding shares of Common Stock (or other Securities)
into a greater number of shares by reclassification, stock splits or otherwise,
or in exchange for or in replacement of the Common Stock (or Other Securities)
issued upon such exercise, which are evidenced by a certificate or certificates
bearing the applicable legend set forth in such Section.

 

“Rights” shall have the meaning assigned to it in Section 3.10.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations thereunder, or any successor statute.

 

“Warrant” shall have the meaning assigned to it in the introduction to this
Warrant.

 

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with Section 2, (b) all other securities
or other property issued or issuable upon any such exercise or exchange in
accordance with this Warrant and (c) any securities of the Company distributed
with respect to the securities referred to in the preceding clauses (a) and (b).

 

2. EXERCISE OF WARRANT.

 

2.1. Manner of Exercise; Payment of the Purchase Price. (a) This Warrant may be
exercised by the Holder hereof, in whole or in part, at any time or from time to
time on and after June 30, 2004 and prior to the Expiration Date, by
surrendering to the Company at its principal office this Warrant, with the form
of Election to Purchase Shares attached hereto as

 

4



--------------------------------------------------------------------------------

Exhibit A (or a reasonable facsimile thereof) duly executed by the Holder and
accompanied by payment of the Purchase Price for the number of shares of Common
Stock specified in such form (the “Aggregate Purchase Price”). Any partial
exercise of this Warrant shall be for a whole number of Warrant Shares only.

 

(b) Payment of the Aggregate Purchase Price may be made as follows (or by any
combination of the following): (i) in United States currency by cash or delivery
of a certified check or bank draft payable to the order of the Company or by
wire transfer to the Company, (ii) by cancellation of such number of the shares
of Common Stock otherwise issuable to the Holder upon such exercise as shall be
specified for cancellation in such Election to Purchase Shares, such that the
excess of the aggregate Current Market Price of such specified number of shares
on the date of exercise over the portion of the Aggregate Purchase Price
attributable to such shares shall equal the Aggregate Purchase Price
attributable to the shares of Common Stock to be issued upon such exercise, in
which case such excess amount shall be deemed to have been paid to the Company
and the number of shares issuable upon such exercise shall be reduced by such
number specified for cancellation, or (iii) by surrender to the Company for
cancellation certificates representing shares of Common Stock of the Company
owned by the Holder (properly endorsed for transfer in blank) having a Current
Market Price on the date of Warrant exercise equal to the Aggregate Purchase
Price.

 

2.2. When Exercise Effective. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the Business
Day on which this Warrant shall have been surrendered to, and the Purchase Price
shall have been received by, the Company as provided in Section 2.1, and, to the
extent permitted by law, at such time the Person or Persons in whose name or
names any certificate or certificates for shares of Common Stock (or Other
Securities) shall be issuable upon such exercise as provided in Section 2.3
shall be deemed to have become the holder or holders of record thereof for all
purposes.

 

2.3. Delivery of Stock Certificates, etc.; Charges, Taxes and Expenses. (a) As
soon as practicable after each exercise of this Warrant, in whole or in part,
and in any event within five Business Days thereafter, the Company shall cause
to be issued in the name of and delivered to the Holder hereof or, subject to
Section 10, as the Holder may direct,

 

(i) a certificate or certificates for the number of shares of Common Stock (or
Other Securities) to which the Holder shall be entitled upon such exercise, and

 

(ii) in case such exercise is for less than all of the shares of Common Stock
purchasable under this Warrant, a new Warrant or Warrants of like tenor, for the
balance of the shares of Common Stock purchasable hereunder.

 

(b) Issuance of certificates for shares of Common Stock upon the exercise of
this Warrant shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense, in respect of the issuance of such
certificates, all of which such taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any issuance of any Warrant or any certificate for,
or any other evidence of ownership of, Warrant Shares in a name other than that
of the Initial Holder of this Warrant being exercised or exchanged.

 

5



--------------------------------------------------------------------------------

2.4. Tax Basis. The Company and the Holder shall mutually agree as to the tax
basis of this Warrant for purposes of the Internal Revenue Code of 1986, as
amended, and the treatment of this Warrant under such Code by each of the
Company and the Holder shall be consistent with such agreement.

 

3. ADJUSTMENT OF PURCHASE PRICE AND COMMON STOCK ISSUABLE UPON EXERCISE.

 

3.1. No Adjustment of Number of Warrant Shares. Except to the extent that the
number of shares of Common Stock purchasable upon exercise of this Warrant shall
be proportionately increased or decreased under Section 3.4 or 3.6 along with
the then outstanding shares of the Company’s Common Stock upon the occurrence of
a future stock split, stock dividend, reverse stock split, recapitalization or
similar event, the number of shares of Common Stock purchasable upon exercise of
this Warrant shall not be subject to adjustment.

 

3.2. Adjustment of Purchase Price.

 

3.2.1. Issuance of Additional Shares of Common Stock. In case the Company at any
time or from time to time after the date hereof shall issue or sell Additional
Shares of Common Stock (including Additional Shares of Common Stock deemed to be
issued pursuant to Section 3.3 or 3.4 but excluding Additional Shares of Common
Stock purchasable upon exercise of Rights referred to in Section 3.10) without
consideration or for a consideration per share less than the greater of the
Purchase Price and the Current Market Price (the “New Securities Issuance
Price”) in effect immediately prior to such issue or sale, then, and in each
such case, subject to Section 3.8, the Purchase Price shall be reduced
concurrently with such issue or sale, to a price equal to the product derived by
multiplying (a) .9 by (b) the New Securities Issuance Price.

 

3.2.2. Extraordinary Dividends and Distributions. In the case the Company at any
time or from time to time after the date hereof shall declare, order, pay or
make a dividend or other distribution (including, without limitation, any
distribution of other or additional stock or other securities or property or
Options by way of dividend or spin-off, reclassification, recapitalization or
similar corporate rearrangement) on the Common Stock other than (a) a dividend
payable in Additional Shares of Common Stock or (b) a regularly scheduled cash
dividend (at a rate not in excess of 110% of the rate of the last regularly
scheduled cash dividend theretofore paid) payable out of consolidated earnings
or earned surplus, determined in accordance with generally accepted accounting
principles, or (c) a dividend of Rights referred to in Section 3.10 hereof then,
in each such case, subject to Section 3.8, the Purchase Price in effect
immediately prior to the close of business on the record date fixed for the
determination of holders of any class of securities entitled to receive such
dividend or distribution shall be reduced, effective as of the close of business
on such record date, to a price determined by multiplying such Purchase Price by
a fraction

 

(x) the numerator of which shall be the Current Market Price in effect on such
record date or, if the Common Stock trades on an ex-dividend basis, on the date
prior to the commencement of ex-dividend trading, less the Fair Value of such
dividend or distribution applicable to one share of Common Stock, and

 

6



--------------------------------------------------------------------------------

(y) the denominator of which shall be such Current Market Price.

 

provided that, in the event that the amount of such dividend as so determined is
equal to or greater than 10% of such Current Market Price or in the event that
such fraction is less than 9/10ths, in lieu of the foregoing adjustment,
adequate provision shall be made so that the Holder shall receive, upon Warrant
exercise, a pro rata share of such dividend based upon the maximum number of
shares of Common Stock at the time issuable to the Holder (determined without
regard to whether the Warrant is exercisable at such time.)

 

3.3. Treatment of Options and Convertible Securities. In case the Company at any
time or from time to time after the date hereof shall issue, sell, grant or
assume, or shall fix a record date for the determination of holders of any class
of securities of the Company entitled to receive, any Options or Convertible
Securities (whether or not the rights thereunder are immediately exercisable),
then, and in each such case, the maximum number of Additional Shares of Common
Stock (as set forth in the instrument relating thereto, without regard to any
provisions contained therein for a subsequent adjustment of such number)
issuable upon the exercise of such Options or, in the case of Convertible
Securities and Options therefor, the conversion or exchange of such Convertible
Securities, shall be deemed to be Additional Shares of Common Stock issued as of
the time of such issue, sale, grant or assumption or, in case such a record date
shall have been fixed, as of the close of business on such record date (or, if
the Common Stock trades on an ex-dividend basis, on the date prior to the
commencement of ex-dividend trading), provided that such Additional Shares of
Common Stock shall not be deemed to have been issued unless (i) the
consideration per share (determined pursuant to Section 3.5) of such shares
would be less than the Current Market Price in effect on the date of and
immediately prior to such issue, sale, grant or assumption or immediately prior
to the close of business on such record date (or, if the Common Stock trades on
an ex-dividend basis, on the date prior to the commencement of ex-dividend
trading), as the case may be, and (ii) such Additional Shares of Common Stock
are not purchasable pursuant to Rights referred to in Section 3.10, and
provided, further, that in any such case in which Additional Shares of Common
Stock are deemed to be issued:

 

(a) whether or not the Additional Shares of Common Stock underlying such Options
or Convertible Securities are deemed to be issued, no further adjustment of the
Purchase Price shall be made upon the subsequent issue or sale of Convertible
Securities or shares of Common Stock upon the exercise of such Options or the
conversion or exchange of such Convertible Securities, except in the case of any
such Options or Convertible Securities which contain provisions requiring an
adjustment, subsequent to the date of the issue or sale thereof, of the number
of Additional Shares of Common Stock issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities by reason of (x) a
change of control of the Company, (y) the acquisition by any Person or group of
Persons of any specified number or percentage of the voting securities of the
Company or (z) any similar event or occurrence, each such case to be deemed
hereunder to involve a separate issuance of Additional Shares of Common Stock,
Options or Convertible Securities, as the case may be;

 

(b) if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of Additional Shares of Common Stock
issuable, upon the exercise,

 

7



--------------------------------------------------------------------------------

conversion or exchange thereof (by change of rate or otherwise), the Purchase
Price computed upon the original issue, sale, grant or assumption thereof (or
upon the occurrence of the record date, or date prior to the commencement of
ex-dividend trading, as the case may be, with respect thereto), and any
subsequent adjustments based thereon, shall, upon any such increase or decrease
becoming effective, be recomputed to reflect such increase or decrease insofar
as it affects such Options, or the rights of conversion or exchange under such
Convertible Securities, which are outstanding at such time;

 

(c) upon the expiration (or purchase by the Company and cancellation or
retirement) of any such Options which shall not have been exercised or the
expiration of any rights of conversion or exchange under any such Convertible
Securities which (or purchase by the Company and cancellation or retirement of
any such Convertible Securities the rights of conversion or exchange under
which) shall not have been exercised, the Purchase Price computed upon the
original issue, sale, grant or assumption thereof (or upon the occurrence of the
record date, or date prior to the commencement of ex-dividend trading, as the
case may be, with respect thereto), and any subsequent adjustments based
thereon, shall, upon such expiration (or such cancellation or retirement, as the
case may be), be recomputed as if:

 

(i) in the case of Options for Common Stock or Convertible Securities, the only
Additional Shares of Common Stock issued or sold were the Additional Shares of
Common Stock, if any, actually issued or sold upon the exercise of such Options
or the conversion or exchange of such Convertible Securities and the
consideration received therefor was the consideration actually received by the
Company for the issue, sale, grant or assumption of all such Options, whether or
not exercised, plus the consideration actually received by the Company upon such
exercise, or for the issue or sale of all such Convertible Securities which were
actually converted or exchanged, plus the additional consideration, if any,
actually received by the Company upon such conversion or exchange, and

 

(ii) in the case of Options for Convertible Securities, only the Convertible
Securities, if any, actually issued or sold upon the exercise of such Options
were issued at the time of the issue or sale, grant or assumption of such
Options, and the consideration received by the Company for the Additional Shares
of Common Stock deemed to have then been issued was the consideration actually
received by the Company for the issue, sale, grant or assumption of all such
Options, whether or not exercised, plus the consideration deemed to have been
received by the Company (pursuant to Section 3.5) upon the issue or sale of such
Convertible Securities with respect to which such Options were actually
exercised;

 

(d) no readjustment pursuant to subdivision (b) or (c) above shall have the
effect of decreasing the Purchase Price by an amount in excess of the amount of
the adjustment thereof originally made in respect of the issue, sale, grant or
assumption of such Options or Convertible Securities; and

 

(e) in the case of any such Options which expire by their terms not more than 30
days after the date of issue, sale, grant or assumption thereof, no adjustment
of the Purchase

 

8



--------------------------------------------------------------------------------

Price shall be made until the expiration or exercise of all such Options,
whereupon such adjustment shall be made in the manner provided in subdivision
(c) above.

 

3.4. Treatment of Stock Dividends, Stock Splits, etc. If the Company at any time
after the date of issuance of this Warrant subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Purchase Price in
effect immediately prior to such subdivision will be proportionately reduced and
the number of shares of Common Stock obtainable upon exercise of this Warrant
will be proportionately increased. Any adjustment under this Section 3.4 shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

 

3.5. Computation of Consideration. For the purposes of this Section 3,

 

(a) the consideration for the issue or sale of any Additional Shares of Common
Stock shall, irrespective of the accounting treatment of such consideration,

 

(i) insofar as it consists of cash, be computed at the net cash proceeds to the
Company, after deducting any expenses paid or incurred by the Company or any
commissions or compensations paid or concessions or discounts allowed to
underwriters, dealers or others performing similar services in connection with
such issue or sale,

 

(ii) insofar as it consists of property (including securities) other than cash,
be computed at the Fair Value thereof at the time of such issue or sale, and

 

(iii) in case Additional Shares of Common Stock are issued or sold together with
other stock or securities or other assets of the Company for a consideration
which covers both, be the portion of such consideration so received, computed as
provided in clauses (i) and (ii) above, allocable to such Additional Shares of
Common Stock, such allocation to be determined in the same manner that the Fair
Value of property not consisting of cash or securities is to be determined as
provided in the definition of ‘Fair Value’ herein;

 

(b) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.3, relating to Options and Convertible Securities, shall be deemed to
have been issued for a consideration per share determined by dividing

 

(i) the total amount, if any, received and receivable by the Company as
consideration for the issue, sale, grant or assumption of the Options or
Convertible Securities in question, plus the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing subdivision (a),

 

9



--------------------------------------------------------------------------------

by

 

(ii) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number to protect against dilution) issuable
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities; and

 

(c) Additional Shares of Common Stock deemed to have been issued pursuant to
Section 3.4, relating to stock dividends, stock splits, etc., shall be deemed to
have been issued for no consideration.

 

3.6. Adjustments for Combinations, etc. In case the outstanding shares of Common
Stock shall be combined or consolidated, by reverse stock split,
reclassification or otherwise, into a lesser number of shares of Common Stock,
the Purchase Price in effect immediately prior to such combination or
consolidation shall, concurrently with the effectiveness of such combination or
consolidation, be proportionately increased and the number of shares of Common
Stock purchasable upon exercise of this Warrant proportionately decreased.

 

3.7. Dilution in Case of Other Securities. In case any Other Securities shall be
issued or sold or shall become subject to issue or sale upon the conversion or
exchange of any stock (or Other Securities) of the Company (or any issuer of
Other Securities or any other Person referred to in Section 4) or to
subscription, purchase or other acquisition pursuant to any Options issued or
granted by the Company (or any such other issuer or Person) for a consideration
such as to dilute, on a basis consistent with the standards established in the
other provisions of this Section 3, the purchase rights, if any, with respect to
such Other Securities, granted by this Warrant, then, and in each such case, the
computations, adjustments and readjustments provided for in this Section 3 with
respect to the Purchase Price shall be made as nearly as possible in the manner
so provided and applied to determine the amount of Other Securities from time to
time receivable upon the exercise of the Warrants, so as to protect the holders
of the Warrants against the effect of such dilution.

 

3.8. De Minimis Adjustments. If the amount of any adjustment of the Purchase
Price required pursuant to this Section 3 would be less than one tenth (1/10) of
one percent (1%) of the Purchase Price in effect at the time such adjustment is
otherwise so required to be made, such amount shall be carried forward and
adjustment with respect thereto made at the time of and together with any
subsequent adjustment which, together with such amount and any other amount or
amounts so carried forward, shall aggregate a change in the Purchase Price of at
least one tenth (1/10) of one percent (1%) of such Purchase Price. All
calculations under this Warrant shall be made to the nearest one-hundredth of a
share.

 

3.9. Abandoned Dividend or Distribution. If the Company shall take a record of
the holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution (which results in an adjustment to the Purchase
Price under the terms of this Warrant) and shall, thereafter, and before such
dividend or distribution is paid or delivered to shareholders entitled thereto,
legally abandon its plan to pay or deliver such dividend or distribution, then
any adjustment made to the Purchase Price by reason of the taking of such record
shall be reversed, and any subsequent adjustments, based thereon, shall be
recomputed.

 

10



--------------------------------------------------------------------------------

3.10. Shareholder Rights Plan. Notwithstanding the foregoing, in the event that
the Company shall distribute “poison pill” rights pursuant to a “poison pill”
shareholder rights plan (the “Rights”), the Company shall, in lieu of making any
adjustment pursuant to Section 3.2.1 or Section 3.2.2 hereof, make proper
provision so that each Holder who exercises a Warrant after the record date for
such distribution and prior to the expiration or redemption of the Rights shall
be entitled to receive upon such exercise, in addition to the shares of Common
Stock issuable upon such exercise, a number of Rights to be determined as
follows: (i) if such exercise occurs on or prior to the date for the
distribution to the holders of Rights of separate certificates evidencing such
Rights (the “Distribution Date”), the same number of Rights to which a holder of
a number of shares of Common Stock equal to the number of shares of Common Stock
issuable upon such exercise at the time of such exercise would be entitled in
accordance with the terms and provisions of and applicable to the Rights; and
(ii) if such exercise occurs after the Distribution Date, the same number of
Rights to which a holder of the number of shares into which the Warrant so
exercised was exercisable immediately prior to the Distribution Date would have
been entitled on the Distribution Date in accordance with the terms and
provisions of and applicable to the Rights.

 

4. CONSOLIDATION, MERGER, ETC.

 

4.1. Adjustments for Consolidation, Merger, Sale of Assets, Reorganization, etc.
In case the Company after the date hereof (a) shall consolidate with or merge
into any other Person and shall not be the continuing or surviving corporation
of such consolidation or merger, or (b) shall permit any other Person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving Person but, in connection with such consolidation or
merger, the Common Stock or Other Securities shall be changed into or exchanged
for stock or other securities of any other Person or cash or any other property,
or (c) shall transfer all or substantially all of its properties or assets to
any other Person, or (d) shall effect a capital reorganization or
reclassification of the Common Stock or Other Securities (other than a capital
reorganization or reclassification resulting in the issue of Additional Shares
of Common Stock for which adjustment in the Purchase Price is provided in
Section 3.2.1 or 3.2.2), then, and in the case of each such transaction, proper
provision shall be made so that, upon the basis and the terms and in the manner
provided in this Warrant, the Holder of this Warrant, upon the exercise hereof
at any time after the consummation of such transaction, shall be entitled to
receive (at the aggregate Purchase Price in effect at the time of such
consummation for all Common Stock or Other Securities issuable upon such
exercise immediately prior to such consummation), in lieu of the Common Stock or
Other Securities issuable upon such exercise prior to such consummation, the
highest amount of securities, cash or other property to which such Holder would
actually have been entitled as a shareholder upon such consummation if such
Holder had exercised this Warrant immediately prior thereto, subject to
adjustments (subsequent to such consummation) as nearly equivalent as possible
to the adjustments provided for in Sections 3 through 5, provided that if a
purchase, tender or exchange offer shall have been made to and accepted by the
holders of more than 50% of the outstanding shares of Common Stock (a “Change of
Control”), and if the Holder so designates in a notice given to the Company on
or before the date immediately preceding the date of the consummation of such
transaction, the Holder of this Warrant shall be entitled to receive the highest
amount of securities, cash or other property to which it would actually have
been entitled as a shareholder if the Holder of this Warrant had exercised this

 

11



--------------------------------------------------------------------------------

Warrant prior to the expiration of such purchase, tender or exchange offer and
accepted such offer, subject to adjustments (from and after the consummation of
such purchase, tender or exchange offer) as nearly equivalent as possible to the
adjustments provided for in Section 3 through 5.

 

4.2. Assumption of Obligations. Notwithstanding anything contained in this
Warrant to the contrary, the Company shall not effect any of the transactions
described in clauses (a) through (d) of Section 4.1 unless, prior to the
consummation thereof, each Person (other than the Company) which may be required
to deliver any stock, securities, cash or property upon the exercise of this
Warrant as provided herein shall assume, by written instrument delivered to, and
reasonably satisfactory to, the Holder of this Warrant, (a) the obligations of
the Company under this Warrant (and if the Company shall survive the
consummation of such transaction, such assumption shall be in addition to, and
shall not release the Company from, any continuing obligations of the Company
under this Warrant), (b) the obligations of the Company under the Registration
Rights Agreement and (c) the obligation to deliver to the Holder such shares of
stock, securities, cash or property as, in accordance with the foregoing
provisions of this Section 4, the Holder may be entitled to receive.

 

5. OTHER DILUTIVE EVENTS. In case any event shall occur as to which the
provisions of Section 3 or Section 4 hereof are not strictly applicable or if
strictly applicable would not fairly protect the purchase rights of the Holder
in accordance with the essential intent and principles of such Sections, then in
each such case, the Board of Directors of the Company shall make an adjustment
in the application of such provisions, in accordance with such essential intent
and principles, so as to preserve, without dilution, the purchase rights
represented by this Warrant.

 

6. NO DILUTION OR IMPAIRMENT. The Company shall not, by amendment of its
certificate of incorporation or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such action as
may be necessary or appropriate in order to protect the rights of the Holder of
this Warrant against dilution or other impairment. Without limiting the
generality of the foregoing, the Company (a) shall not permit the par value of
any shares of stock receivable upon the exercise of this Warrant to exceed the
amount payable therefor upon such exercise, (b) shall take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of stock, free from all liens,
security interests, encumbrances (in each of the foregoing cases, other than
those imposed by the Holder), taxes, preemptive rights and charges on the
exercise of the Warrants from time to time outstanding, and (c) shall not take
any action which results in any adjustment of the Purchase Price if the total
number of shares of Common Stock (or Other Securities) issuable after the action
upon the exercise of all of the Warrants would exceed the total number of shares
of Common Stock (or Other Securities) then authorized by the Company’s Articles
of Organization and available for the purpose of issue upon such exercise.

 

7. ACCOUNTANTS’ REPORT. In each case of any adjustment or readjustment in the
number of shares of Common Stock (or Other Securities) issuable upon the

 

12



--------------------------------------------------------------------------------

exercise of this Warrant or in the Purchase Price, the Company at its sole
expense shall promptly compute such adjustment or readjustment in accordance
with the terms of this Warrant and cause independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company) selected by the Company to verify such computation (other than
any computation of the Fair Value of property) and prepare a report setting
forth such adjustment or readjustment and showing in reasonable detail the
method of calculation thereof and the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or to be received by the Company for any Additional Shares of Common Stock
issued or sold or deemed to have been issued, (b) the number of shares of Common
Stock outstanding or deemed to be outstanding, and (c) the Purchase Price in
effect immediately prior to such issue or sale and as adjusted and readjusted
(if required by Section 3) on account thereof. The Company shall forthwith mail
a copy of each such report to each holder of a Warrant. The Company shall also
keep copies of all such reports at its principal office and shall cause the same
to be available for inspection at such office during normal business hours by
any holder of a Warrant or any prospective purchaser of a Warrant designated by
the holder thereof.

 

8. NOTICES OF CORPORATE ACTION. In the event of:

 

(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right, or

 

(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other Person, any transaction or series of
transactions in which more than 50% of the voting securities of the Company are
transferred to another Person, or any transfer, sale or other disposition of all
or substantially all the assets of the Company to any other Person, or

 

(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

 

the Company shall mail to each holder of a Warrant a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, and (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, sale, disposition, dissolution, liquidation or winding-up is to take
place and the time, if any such time is to be fixed, as of which the holders of
record of Common Stock (or Other Securities) shall be entitled to exchange their
shares of Common Stock (or Other Securities) for the securities or other
property deliverable upon such reorganization, reclassification,
recapitalization, consolidation, merger, transfer, dissolution, liquidation or
winding-up. Such notice shall be mailed at least 20 days prior to the date
therein specified.

 

9. REGISTRATION OF COMMON STOCK. If any shares of Common Stock required to be
reserved for purposes of exercise of this Warrant require registration with or
approval of any governmental authority under any federal or state law (other
than the Securities

 

13



--------------------------------------------------------------------------------

Act) before such shares may be issued upon exercise, the Company shall, at its
expense and as expeditiously as possible, use its best efforts to cause such
shares to be duly registered or approved, as the case may be. At any such time
as Common Stock is listed on any national securities exchange, the Company
shall, at its expense, obtain promptly and maintain the approval for listing on
each such exchange, upon official notice of issuance, the shares of Common Stock
issuable upon exercise of the then outstanding Warrants and maintain the listing
of such shares after their issuance; and the Company shall also list on such
national securities exchange, shall register under the Exchange Act and shall
maintain such listing of, any Other Securities that at any time are issuable
upon exercise of the Warrants, if and at the time that any securities of the
same class shall be listed on such national securities exchange by the Company.

 

10. RESTRICTIONS ON TRANSFER.

 

10.1. Restrictive Legends. Except as otherwise permitted by this Section 10,
each Warrant (including each Warrant issued upon the transfer of any Warrant)
shall be stamped or otherwise imprinted with a legend in substantially the
following form:

 

“THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAW OF ANY STATE, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
TO THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. THIS WARRANT AND
SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THIS WARRANT.

 

Except as otherwise permitted by this Section 10, each certificate for Common
Stock (or Other Securities) issued upon the exercise of any Warrant, and each
certificate issued upon the transfer of any such Common Stock (or Other
Securities), shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION TO THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND SUCH LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE CONDITIONS SPECIFIED IN THE
COMMON STOCK PURCHASE WARRANT ISSUED BY CLEAN HARBORS, INC., A COMPLETE AND
CORRECT COPY OF WHICH IS AVAILABLE FOR INSPECTION AT THE COMPANY’S PRINCIPAL
OFFICE

 

14



--------------------------------------------------------------------------------

AND WILL BE FURNISHED TO THE HOLDER OF SUCH SECURITIES UPON WRITTEN REQUEST AND
WITHOUT CHARGE.”

 

10.2. Transfer to Comply With the Securities Act. Restricted Securities may not
be sold, assigned, pledged, hypothecated, encumbered or in any manner
transferred or disposed of (a “Transfer”), in whole or in part, except in
compliance with the provisions of the Securities Act and state securities or
Blue Sky laws and the terms and conditions hereof.

 

10.3. Termination of Restrictions. The restrictions imposed by this Section 10
on the transferability of Restricted Securities shall cease and terminate as to
any particular Restricted Securities (a) when a registration statement with
respect to the sale of such securities shall have been declared effective under
the Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (b) when such securities are sold pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act, or
(c) when, in the reasonable opinion of both counsel for the Holder and counsel
for the Company, such restrictions are no longer required or necessary in order
to protect the Company against a violation of the Securities Act upon any sale
or other disposition of such securities without registration thereunder.
Whenever such restrictions shall cease and terminate as to any Restricted
Securities, the Holder shall be entitled to receive from the Company, without
expense, new securities of like tenor not bearing the applicable legends
required by Section 10.1.

 

10.4. Exempt Transfers. The restrictions on the transfer of this Warrant or the
Warrant Shares set forth in this Section 10 shall not apply to any transfer made
in compliance with applicable state and federal securities laws.

 

11. RESERVED.

 

12. RESERVATION OF STOCK, ETC. The Company shall at all times reserve and keep
available, solely for issuance and delivery upon exercise of the Warrants, the
number of shares of Common Stock (or Other Securities) from time to time
issuable upon exercise of the Warrants (the “Required Reserve Amount”). The
initial number of shares of Common Stock reserved for issuance upon exercise of
all Warrants and each increase (or decrease) in the number of shares so reserved
shall be allocated pro rata among the holders of Warrants based on the number of
shares of Common Stock issuable upon exercise of the Warrants held by each
holder on June 30, 2004 or the effective date of such increase (or decease) in
the number of reserved shares, as the case may be (the “Authorized Share
Allocation”). In the event that a holder shall sell or otherwise transfer any of
such holder’s Warrants, each transferee shall be allocated a pro rata portion of
such holder’s Authorized Share Allocation. Any shares of Common Stock reserved
and allocated to any Person which ceases to hold any Warrants shall be allocated
to the remaining holders of Warrants, pro rata based on the number of shares of
Common Stock issuable upon exercise of the Warrants then held by such holders.
All shares of Common Stock (or Other Securities) issuable upon exercise of any
Warrant shall be duly authorized and, when issued upon such exercise, shall be
validly issued and, in the case of shares, fully paid and nonassessable, with no
liability on the part of the holders thereof, and, in the case of all
securities, shall be free from all liens, security interests, encumbrances (in
each of the foregoing cases, other than those imposed by the Holder), taxes,
preemptive rights and charges. The transfer agent for the Common Stock, and
every subsequent transfer agent for any

 

15



--------------------------------------------------------------------------------

shares of the Company’s capital stock issuable upon the exercise of any of the
purchase rights represented by this Warrant, are hereby irrevocably authorized
and directed at all times until the Expiration Date to reserve such number of
authorized and unissued shares as shall be requisite for such purpose. The
Company shall keep copies of this Warrant on file with the transfer agent for
the Common Stock and with every subsequent transfer agent for any shares of the
Company’s capital stock issuable upon the exercise of the rights of purchase
represented by this Warrant. The Company shall supply such transfer agent with
duly executed stock certificates for such purpose. All Warrant Certificates
surrendered upon the exercise of the rights thereby evidenced shall be canceled,
and such canceled Warrants shall constitute sufficient evidence of the number of
shares of stock which have been issued upon the exercise of such Warrants.

 

13. REGISTRATION AND TRANSFER OF WARRANTS, ETC.

 

13.1. Warrant Register; Ownership of Warrants. Each Warrant issued by the
Company shall be numbered and shall be registered in a warrant register (the
“Warrant Register”) as it is issued and transferred, which Warrant Register
shall be maintained by the Company at its principal office or, at the Company’s
election and expense, by a Warrant Agent or the transfer agent. The Company
shall be entitled to treat the registered Holder of any Warrant on the Warrant
Register as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person, and shall not be affected by any notice to the
contrary, except that, if and when any Warrant is properly assigned in blank,
the Company may (but shall not be obligated to) treat the bearer thereof as the
owner of such Warrant for all purposes. Subject to Section 10, a Warrant, if
properly assigned, may be exercised by a new holder without a new Warrant first
having been issued.

 

13.2. Transfer of Warrants. Subject to compliance with Section 10, if
applicable, this Warrant and all rights hereunder are transferable in whole or
in part, without charge to the Holder hereof, upon surrender of this Warrant
with a properly executed Form of Assignment attached hereto as Exhibit B at the
principal office of the Company. Upon any partial transfer, the Company shall at
its expense issue and deliver to the Holder a new Warrant of like tenor, in the
name of the Holder, which shall be exercisable for such number of shares of
Common Stock with respect to which rights under this Warrant were not so
transferred.

 

13.3. Replacement of Warrants. On receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such mutilation, on surrender of such
Warrant to the Company at its principal office and cancellation thereof, the
Company at its expense shall execute and deliver, in lieu thereof, a new Warrant
of like tenor.

 

13.4. Adjustments To Purchase Price and Number of Shares. Notwithstanding any
adjustment in the Purchase Price or in the number or kind of shares of Common
Stock purchasable upon exercise of this Warrant, any Warrant theretofore or
thereafter issued may continue to express the same number and kind of shares of
Common Stock as are stated in this Warrant, as initially issued. The provisions
of this Section 13.4 shall, however, in no manner affect the number or kind of
shares of Common Stock issuable upon exercise of this Warrant, which shall be
determined in accordance with the other provisions of this Warrant.

 

16



--------------------------------------------------------------------------------

13.5. Fractional Shares. Notwithstanding any adjustment pursuant to Section 3 in
the number of shares of Common Stock covered by this Warrant or any other
provision of this Warrant, the Company shall not be required to issue fractions
of shares upon exercise of this Warrant or to distribute certificates which
evidence fractional shares. In lieu of fractional shares, the Company shall make
payment to the Holder, at the time of exercise of this Warrant as herein
provided, in an amount in cash equal to such fraction multiplied by the Current
Market Price of a share of Common Stock on the date of Warrant exercise.

 

14. REMEDIES; SPECIFIC PERFORMANCE. The Company stipulates that there would be
no adequate remedy at law to the Holder of this Warrant in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Warrant and accordingly, the Company agrees that,
in addition to any other remedy to which the Holder may be entitled at law or in
equity, the Holder shall be entitled to seek to compel specific performance of
the obligations of the Company under this Warrant, without the posting of any
bond, in accordance with the terms and conditions of this Warrant in any court
of the United States or any State thereof having jurisdiction, and if any action
should be brought in equity to enforce any of the provisions of this Warrant,
the Company shall not raise the defense that there is an adequate remedy at law.
Except as otherwise provided by law, a delay or omission by the Holder hereto in
exercising any right or remedy accruing upon any such breach shall not impair
the right or remedy or constitute a waiver of or acquiescence in any such
breach. No remedy shall be exclusive of any other remedy. All available remedies
shall be cumulative.

 

15. NO RIGHTS OR LIABILITIES AS SHAREHOLDER. Nothing contained in this Warrant
shall be construed as conferring upon the Holder hereof any rights as a
shareholder of the Company or as imposing any obligation on the Holder to
purchase any securities or as imposing any liabilities on the Holder as a
shareholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.

 

16. NOTICES. All notices and other communications (and deliveries) provided for
or permitted hereunder shall be made in writing by hand delivery, telecopier,
any nationally-recognized courier guaranteeing overnight delivery or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company:

   Clean Harbors, Inc.      1501 Washington Street      Braintree, MA 02185     
Attn: Chief Financial Officer      Telephone: 781-849-1800, ext. 4450      Fax
No. 781-848-1632

with copies to:

   Davis, Malm & D’Agostine, P.C.      One Boston Place      Boston,
Massachusetts 02108      Attn: C. Michael Malm, Esq.      Telephone:
617-365-2500      Fax No.: 617-525-6215

 

17



--------------------------------------------------------------------------------

If to Holder:

   Cerberus CH LLC      299 Park Avenue      New York, New York 10022      Attn:
Kevin Genda and Daniel Wolf      Fax No. 212 891-1540

with copies to:

   Schulte Roth & Zabel LLP      919 Third Avenue      New York, New York 10022
     Attn: Stuart D. Freedman, Esq.      Fax No. 212 593-5955

 

All such notices and communications (and deliveries) shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; when
receipt is acknowledged, if telecopied; on the next Business Day, if timely
delivered to a courier guaranteeing overnight delivery; and five days after
being deposited in the mail, if sent first class or certified mail, return
receipt requested, postage prepaid; provided, that the exercise of any Warrant
shall be effective in the manner provided in Section 2.

 

17. AMENDMENTS. This Warrant and any term hereof may not be amended, modified,
supplemented or terminated, and waivers or consents to departures from the
provisions hereof may not be given, except by written instrument duly executed
by the party against which enforcement of such amendment, modification,
supplement, termination or consent to departure is sought.

 

18. DESCRIPTIVE HEADINGS, ETC. The headings in this Warrant are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. Unless the context of this Warrant otherwise requires: (1)
words of any gender shall be deemed to include each other gender; (2) words
using the singular or plural number shall also include the plural or singular
number, respectively; (3) the words “hereof”, “herein” and “hereunder” and words
of similar import when used in this Warrant shall refer to this Warrant as a
whole and not to any particular provision of this Warrant, and Section and
paragraph references are to the Sections and paragraphs of this Warrant unless
otherwise specified; (4) the word “including” and words of similar import when
used in this Warrant shall mean “including, without limitation,” unless
otherwise specified; (5) “or” is not exclusive; and (6) provisions apply to
successive events and transactions.

 

19. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

20. REGISTRATION RIGHTS AGREEMENT. The shares of Common Stock (and Other
Securities) issuable upon exercise of this Warrant (or upon conversion of any
shares of Common Stock issued upon such exercise) shall constitute Registrable
Securities (as such term is defined in the Registration Rights Agreement). Each
holder of this Warrant shall be entitled to all of the benefits afforded to a
Holder of any such Registrable Securities under the Registration Rights
Agreement and such Holder, by its acceptance of this Warrant, agrees to be

 

18



--------------------------------------------------------------------------------

bound by and to comply with the terms and conditions of the Registration Rights
Agreement applicable to such holder as a Holder of such Registrable Securities.

 

21. NOTICE. Notwithstanding any other provision herein to the contrary, the
Company agrees to provide the Holder with no less than thirty (30) days prior
written notice of the Expiration Date in order for the Holder, in its sole
discretion, to exercise its right to acquire any or all of the Warrant Shares
hereunder. To the extent such notice is not given in a timely manner, the
otherwise applicable Expiration Date shall not be deemed to have occurred until
30 days after delivery of such notice.

 

22. EXPIRATION. The right to exercise this Warrant shall expire at 5:00 p.m.,
New York City time, on September 10, 2009.

 

23. COSTS AND ATTORNEYS’ FEES. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Warrant, the Company
agrees and the Holder, by taking and holding this Warrant agrees, that the
prevailing party shall recover from the non-prevailing party all of such
prevailing party’s costs and reasonable attorneys’ fees incurred in each and
every such action, suit or other proceeding, including any and all appeals or
petitions therefrom.

 

24. MOST FAVORED HOLDER. The Company agrees that if at any time or from time to
time prior to the Expiration Date it enters into any agreement with, or issues
Options or Convertible Securities to, any Person other than a Holder of this
Warrant, which provides such Person with more favorable terms of the type set
forth in Sections 3, 4, 5 and 6 of this Warrant (collectively, “More Favorable
Terms”), then the Company shall issue to the Holder a new Warrant in exchange
for this Warrant, effective from the date such agreement is consummated or
Option or Convertible Security is issued until the Expiration Date. The terms of
such new Warrant shall contain such More Favorable Terms or other terms as may
then be mutually agreed by the Company and the Holder as providing economic
benefits not less favorable to the Holder than such More Favorable Terms. In no
event, however, shall such new Warrant be exercisable into a greater number of
Warrant Shares than this Warrant and such limitation shall be taken into account
in determining whether the terms of the new Warrant provide economic benefits
not less favorable to the Holder than such More Favorable Terms.

 

25. REQUIRED ACTION UPON AUTHORIZED SHARE FAILURE. If at any time while any of
the Warrants remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of all of the Warrants at least a number of
shares of Common Stock equal to the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Warrants
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than 75 days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall

 

19



--------------------------------------------------------------------------------

provide each stockholder with a proxy statement and shall use its reasonable
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock. In the event that notwithstanding the
foregoing, the Company is unable to issue any Warrant Shares for which an
Election to Purchase Shares has been received as a result of an Authorized Share
Failure, the Company shall pay cash in exchange for cancellation of such Warrant
Shares, at a price per Warrant Share equal to the difference between the Current
Market Price and the Purchase Price as of the date of the attempted exercise.

 

CLEAN HARBORS, INC. By:    

Title:

   

 

20



--------------------------------------------------------------------------------

       

EXHIBIT A to

Common Stock Purchase Warrant

 

FORM OF

ELECTION TO PURCHASE SHARES

 

The undersigned hereby irrevocably elects to exercise the Warrant to purchase
             shares of Common Stock, par value $.01 per share (“Common Stock”),
of CLEAN HARBORS, INC., and hereby makes payment of $             therefor [or]
makes payment by reduction pursuant to Section 2.1(b)(ii) of the Warrant of the
number of shares of Common Stock otherwise issuable to the Holder upon Warrant
exercise by              shares [or] makes payment therefor by delivery of the
following Common Stock Certificates of the Company (properly endorsed for
transfer in blank) for cancellation by the Company pursuant to Section
2.1(b)(iii) of the Warrant, certificates of which are attached hereto for
cancellation                          [list certificates by number and amount].
The undersigned hereby requests that certificates for such shares be issued and
delivered as follows:

 

ISSUE TO:     

(NAME)   (ADDRESS, INCLUDING ZIP CODE)   (SOCIAL SECURITY OR OTHER IDENTIFYING
NUMBER) DELIVER TO:     

(NAME)   (ADDRESS, INCLUDING ZIP CODE)

 

If the number of shares of Common Stock purchased (and/or reduced) hereby is
less than the number of shares of Common Stock covered by the Warrant, the
undersigned requests that a new Warrant representing the number of shares of
Common Stock not so purchased (or reduced) be issued and delivered as follows:

 

ISSUE TO:     

(NAME OF HOLDER   (ADDRESS, INCLUDING ZIP CODE) DELIVER TO:      (NAME OF
HOLDER)   (ADDRESS, INCLUDING ZIP CODE)

 

Dated:                     , 20            [NAME OF HOLDER]

 

By        

Name:

   

Title:

 

21



--------------------------------------------------------------------------------

       

EXHIBIT B to

Common Stock Purchase Warrant

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
the Assignee named below all of the rights of the undersigned to purchase Common
Stock, par value $.01 per share (“Common Stock”) of CLEAN HARBORS, INC.,
represented by the Warrant, with respect to the number of shares of Common Stock
set forth below:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

No. of Shares

--------------------------------------------------------------------------------

 

and does hereby irrevocably constitute and appoint                  Attorney to
make such transfer on the books of maintained for that purpose, with full power
of substitution in the premises.

 

Dated:                     , 20            NAME OF HOLDER

 

By        

Name:

   

Title:

 